DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted dependent claims based upon the rejected claim are also rejected based upon dependency. In this instant case, claims 2 – 7, 9 and 11 – 16.	

Regarding claims 1 and 10 , applicant recited claim limitation regarding, “ object model using…enable efficient inference for object detection…from every pixel” does distinctly set forth what exactly the term distinctly and particularly referring to as whether the efficient inference directs to object model, object detection or every pixel that ought to be set forth distinctly and particularly regards applicant’s invention where skilled in the art could only reference to Para 0032 for inference in different algorithms in subspace without pointing out what exactly were inferenced to.  
Further,  the term, “efficient” are deemed to under terms of degree as that what degree as efficient as whether efficient with respect to threshold value, statistical value, or in relative modeling object comparison that ought to be set forth particularly and distinctly regards applicant’s invention.  Please see MPEP 2173.05(b).
     
Regarding claim 8 , applicant recited claim limitation regarding, “all information from camera” does distinctly set forth what exactly the all information from camera distinctly referring to as whether the information directs to time, date, camera model information, camera calibration setting information or pixel information that ought be set forth regards applicant’s invention distinctly and particular with applicant’s claim limitation.  
In this instant case, skilled in the art could only locate, “all information from pixel” with regards applicant’s claim limitation within applicant’s written description.  Appropriate further clarification is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ian Jen/Primary Examiner, Art Unit 3664